Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the Applicant’s reply filed 7/12/2022, claims 1, 4, 10, and 15 have been amended, and claims 2, 3, 5, 6, 9, 12-14, and 17 are cancelled. Claims 1, 4, 7, 8, 10, 11, 15, 16, 18 and 19 are pending and under examination.
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that Refait teaches synchronization in the context of the response time of the images and placement of the probe, which is different from claimed invention. Applicant Response filed 7/12/2022, pp. 8-11. Examiner respectfully submits that the argument is not commensurate with the scope of claims. Applicant admitted that “’Synced’ refers to full synchronization of ultrasound images/videos and body physiological sounds typically heard by a stethoscope.” Decl. 3, submitted 3/28/2022. Refait teaches these fully synched recording. See, Refait, col. 3, ll. 37-42 (“These sequences are recorded during real examinations of real patients and correspond to actual clinical cases.  To each clinical case there corresponds a group of audiovisual data, each item of data in the group corresponding to a specific position and a specific orientation of the scanning probe.”) Literally, Refait teaches the audio to be recorded during real examination, which reads on the Applicant’s proposed definition of “synch”. 
Applicant’s other arguments with respect to claim(s) 1, 4, 7, 8, 10, 11, 15, 16, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 8, 10, 11, 15, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,186,171. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in this instant application merely broadens the scope of the claims in ‘171 patent where such omission is obvious variation of the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “method of claim 14,” which is cancelled in this amendment. Claim 15 is indefinite because it is unclear which claim is its parent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7, 8, 10, 11, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as obvious over Refait in view of in view of Aiger et al (U.S. Patent 6210168), hereinafter Aiger, and alternatively further in view of Frigstad et al (U. S. Patent Application Publication 2009/0099446), hereinafter Frigstad.
Regarding claims 1, 10, 11, 18 and 19, Refait discloses a system and method for performing audio-enhanced, simulated ultrasound examinations (Abstract), the system comprising: 
an ultrasound simulation device configured to assist in the performance of a simulated ultrasound examination, the ultrasound simulation device including at least one processor and associated memory (system unit 2 in FIGs. 1 and 3; col. 3, ll. 29-49), 
the memory storing audio-enhanced ultrasound data for at least one internal organ, wherein the at least one internal organ comprises a heart, a lung, or bowels, the audio-enhanced ultrasound data including a moving ultrasound image of the at least one internal organ along with fully synced1 audio data, the synced audio data including auscultatory sounds generated by the at least one internal organ (col. 3, ll. 34-42: “The system unit also includes one or more memory units of the video disk or CD-I type on which are stored sequences corresponding to given physiological or physiopathological conditions.  These sequences are recorded during real examinations of real patients and correspond to actual clinical cases.  To each clinical case there corresponds a group of audiovisual data, each item of data in the group corresponding to a specific position and a specific orientation of the scanning probe.”; see also col. 1, line 43 – col. 2, line 3: “The monitor displays a spot tracing a curve representing this speed and at the same time a sound is heard corresponding to the flow of blood at a given point of the blood vessel.”; col. 4, ll. 49-52: "The invention is naturally not limited to the details of the embodiment just described by way of example. It can also be used to scan the most diverse deep organs: heart, liver, spleen, bladder, prostate, uterus, etc."; It is noted that when an ordinary person in the art applies the audiovisual recording techniques to the heard as taught in Defait, the outcome would be identical or substantially identical of the auscultatory sounds generated by heart. MPEP 2112.01(l));) 
a display coupled to the ultrasound simulation device, the display being configured to display the moving ultrasound image as a simulated ultrasound examination is performed; and a speaker coupled to the ultrasound simulation device, the speaker being configured to broadcast the fully synced audio data as the simulated ultrasound examination is performed (TV monitor 4 in FIG. 1; col. 3, ll. 32-33: “audiovisual signals to be transmitted to the monitor”),
wherein the audio-enhanced ultrasound data includes a plurality of different moving ultrasound images for the at least one internal organ along with synced audio data corresponding with the auscultatory sounds generated by the at least one internal organ within each moving ultrasound image (col. 3, ll. 37-42: “These sequences are recorded during real examinations of real patients and correspond to actual clinical cases.  To each clinical case there corresponds a group of audiovisual data, each item of data in the group corresponding to a specific position and a specific orientation of the scanning probe.”). 
Refait does not explicitly disclose that the moving ultrasound image of the at least one internal organ is combined with computer-generated audio that mimics a sound generated by the at least one internal organ.
Aiger discloses an ultrasound simulator (Abstract) comprising that the moving ultrasound image of the at least one internal organ is combined with computer-generated audio2 that mimics a sound generated by the at least one internal organ (FIG. 12; col. 13, l. 66 — col. 14, l. 22).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Refait by adding the sound simulation features as taught in Aiger in order to provide “consistency from exam to exam,” ex. “single sound sample lasting for the duration of one cardiac cycle”. (col. 2, ll. 31-33; col. 14, ll. 17-19 of Aiger). 
Alternative, Refait does not explicitly disclose fully synced audio data, the fully synced audio data including auscultatory sounds generated by the at least one internal organ. 
Frigstad discloses methods and apparatus for combined audible and ultrasound inspection of objects (Abstract) comprising fully synced audio data, the fully synced audio data including auscultatory sounds generated by the at least one internal organ (¶0018: “Embodiments of the present invention integrate a sound and ultrasound sensor into one device, making it unnecessary for a physician to carry a separate stethoscope, for example, while making rounds.  In addition, embodiments of the present invention are able to perform auscultation and echo simultaneously, without requiring a physician to be exceptionally experienced or having to obtain the services of an assistant.  Embodiments of the present invention have the capability of recording ultrasound images and of enabling a physician to listen to and/or visualize sounds from the body, all from a single sensing area, either separately or simultaneously.”). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Refait by adding the sound simulation features as taught in Frigstad in order “to perform echo and auscultation examinations simultaneously”. (¶¶0004-0006 of Frigstad).

Regarding claims 4 and 15, Refait further discloses that each corresponding pair of different moving ultrasound images and synced audio data contains at least one of visual evidence or audible evidence of a different medical condition associated with the first internal organ (col. 3, ll. 35-37: “sequences corresponding to given physiological or physiopathological conditions”).  

Regarding claims 7, 8 and 16, Refait further discloses an ultrasound probe, wherein the ultrasound probe is coupled to the ultrasound simulation device, the ultrasound probe being configured to transmit signals to the ultrasound simulation device associated with a position of the ultrasound probe relative to an associated manikin (col. 3, ll. 37-42: “These sequences are recorded during real examinations of real patients and correspond to actual clinical cases.  To each clinical case there corresponds a group of audiovisual data, each item of data in the group corresponding to a specific position and a specific orientation of the scanning probe.”).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant asserts that “’Synced’ refers to full synchronization of ultrasound images/videos and body physiological sounds typically heard by a stethoscope.” Decl. 3, submitted 3/28/2022.
        2 Examiner acknowledges that the limitation “sound” encompasses but not limited to “auscultatory sound.” Also, Examiner acknowledges that the limitation “sound” does not require to be “synced”.